Citation Nr: 0207408	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right leg.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of frostbite to the right foot.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of frostbite to the left foot.

4.  Entitlement to an original disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to August 
1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in November 1997.  That decision denied the 
veteran's claim of entitlement to service connection for 
residuals of a gunshot wound to the right leg and a 
circulatory problem.  It granted his claim of entitlement to 
service connection for PTSD and assigned a 10 percent 
disability rating.  It also denied the veteran's claims of 
entitlement to an increased rating for bilateral frostbite.  
The denial of service connection for the residuals of a 
gunshot wound to the right leg and the ratings assigned were 
duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran's PTSD was assigned a 30 percent disability 
rating in June 1999.  A September 2000 Supplemental Statement 
of the Case assigned separate 10 percent evaluations for 
frostbite of each foot, effective January 12, 1998.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran has not been shown to currently have 
residuals of a gunshot wound to the right leg.

2.  Prior to January 12, 1998, the veteran's frostbite of the 
feet was not manifested by persistent moderate swelling, 
tenderness, redness, etc.

3.  Subsequent to January 12, 1998, the residuals of cold 
injury to the feet consist of subjective complaints of 
swelling, numbness, tingling, burning and pain with objective 
evidence of color changes, locally impaired sensation, and 
hyperhidrosis of each foot.

4.  The veteran's service-connected post-traumatic stress 
disorder results in occupational and social impairment with 
reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the right leg were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of frozen feet prior to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (effective 
prior to January 12, 1998); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a 30 percent evaluation for residuals of 
frostbite to the left foot have been met effective January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective from January 
12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; Diagnostic 
Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

4. The criteria for a 30 percent evaluation for residuals of 
frostbite to the right foot have been met effective January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective from January 
12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; Diagnostic 
Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

5.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to service 
connection for residuals of a gunshot wound and ratings 
greater than 10 percent each for frostbite of the feet and 
greater than 30 percent for PTSD.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The Court has held that, in order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  The reasonable doubt 
doctrine is also applicable even in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  
38 C.F.R. § 3.102 (2001).

Significantly, the veteran was awarded the Combat 
Infantryman's Badge, a Purple Heart, and the European African 
Middle Eastern Theater Ribbon with one Bronze Battle Star.  
His military occupational specialty was rifleman.  In any 
case where a veteran was engaged in combat with the enemy 
during a period of war, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

The veteran testified at a hearing before the RO in January 
1999.  He reported that he was shot in the leg, and while he 
was being treated for the wound, the medics noted black spots 
on his feet.  He reported that the medics sutured his wound 
and he sought treatment for it after the war at unspecified 
military hospitals.  The veteran noted that his Purple Heart 
was for this gunshot wound as well as his cold injuries.

Review of the medical evidence, including service medical 
records and VA examinations dating from the 1940's and 1950's 
is unfortunately negative for complaint, notation, finding, 
diagnosis, or report of any gunshot wound to the right leg.  
Current medical evidence makes no notation of any disability 
related to a gunshot wound to the right leg despite the 
mention of the wound in several medical histories taken in 
conjunction with examination.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

The veteran is competent to report that he was shot in the 
right leg during his service in 1945 and the Board accepts 
that he was.  However, the issue of whether there are 
residuals of a gunshot wound is a medical determination.  The 
treatment records and VA examinations have noted no 
residuals, including scarring, of a gunshot wound to the 
right leg.  In the absence of competent evidence of current 
disability, there can be no valid claim, even when the Board 
considers 38 U.S.C.A. § 1154 (West 1991).  Thus, service 
connection must be denied.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Frostbite

Law and Regulation

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating frozen feet.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the old criteria, a 10 percent disability evaluation 
was warranted for bilateral frozen feet with mild symptoms, 
chilblains.  A 30 percent evaluation was warranted for 
bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent evaluation 
was warranted for residuals of frozen feet with loss of toes, 
or parts, and persistent severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7122.

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.

As amended, Diagnostic Code 7122 (2001) has been classified 
as cold injury residuals and reads as follows: Arthralgia or 
other pain, numbness, or cold sensitivity (10 percent); 
Arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) (20 percent); Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent). 

Notes following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 
and 2 (effective Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998. 63 Fed. Reg. 37,779 (1998). Although the 
rating criteria remained identical to the ones cited directly 
above, Note 1 was amended as follows:  Note (1) Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122. 
38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (effective 
Aug. 13, 1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Factual Background

The veteran was examined by a private podiatrist in September 
1996.  The veteran complained of a painful area underneath 
the fifth metatarsal of his left foot, which he stated, had 
been a problem for an extended period but had become more 
symptomatic recently.  He related walking approximately five 
miles per day and was having difficulty continuing this 
because of discomfort.  Examination for vascular findings 
showed adequate pulses noted bilaterally.  Neurological 
evaluation was grossly intact with no deficits appreciated.  
Dermatological evaluation showed a shearing callous subfifth 
metatarsal bilaterally with the left being more symptomatic 
and larger than the right.  Musculoskeletal evaluation showed 
a swollen area around the fifth metatarsal that was 
erythematous.  A limitation of motion of the hallux was also 
noted with approximately 5 degrees of dorsiflexion available.  
No discomfort was noted with motion of the hallux.  
Biomechanical evaluation showed an inverted type of stance 
and gait.  The podiatrist's impression was that the veteran 
had a bursa formation of the subfifth metatarsal secondary to 
pressure placed in that area.  Because of the hallux limitus 
type condition, an inverted type gait develops creating 
pressure on the lateral side of the foot.   

VA podiatry notes recorded June 1997 treatment of the 
veteran.  He was noted to have pain ambulating.  He had an 
absence of hair from mid calf.  He was cold from the ankles 
down.

The veteran was examined by VA in July 1997.  His history of 
frost bite injury in 1944 was noted.  He was noted to have 
pain in both feet, described as mild, with occasional severe 
exacerbations associated with movement.  If he pulled his 
toes together, he developed a cramp.  His skin appearance was 
normal with no evidence of tissue loss from frostbite.  He 
had normal capillary refill in all toes.  He had subjective 
paresthesias.  The diagnosis was no evidence of arterial or 
venous insufficiency to explain symptoms.

A letter from Dr. D.G., dated in February 1998, noted the 
veteran had been his patient since August 1997.  The 
veteran's problems, amongst others, related to frost bite 
were noted to be currently quiescent and medically the 
veteran had been doing quite well.

The veteran sought treatment at VA in May 1998 for pain in 
his feet.  His history of frostbite was noted.  He complained 
that about two weeks earlier he had walked for about an hour.  
Since that time he had had cramping in both legs.  A muscle 
strain due to overuse was diagnosed.

The veteran testified at a hearing at the RO in January 1999.  
He reported that he got pain in his legs after walking too 
much or doing something with his legs.  He reported that he 
got swelling in his feet most of the time.  He had been told 
to wear special shoes for support by the podiatrist.  When 
the veteran's feet swelled, he elevated them.  The veteran's 
wife reported that she would soak his feet in vinegar because 
he had fungus.  She reported that he could walk about 10 or 
15 minutes before he had to stop and rest.  She reported that 
the veteran's feet were always cold to the touch.  The 
veteran's feet did not sweat profusely.  His wife noted that 
the veteran's feet were sometimes pink, but usually white.

VA podiatry treatment notes recorded November 1999 treatment 
to reduce ingrown toenails.  The veteran's dorsalis pedis and 
posterior pedis pulse readings were within satisfactory 
limits.

VA treatment notes in January 2000 noted no clubbing, 
cyanosis, or edema in the extremities with the DP (dorsalis 
pedis) and PT (posterior tibial) pulses OK.

VA podiatry notes recorded March 2000 treatment for frostbite 
residuals and ingrown toenails.

The veteran was examined by VA in August 2000 for frostbite 
residuals.  The veteran reported he had numbness and tingling 
of both lower extremities.  Sitting for a prolonged period 
caused him to have pain.  He denied any loss of nails.  He 
denied any claudication type symptoms.  He did not use any 
assistive device to ambulate.  Examination of his extremities 
revealed no edema or varicosities.  Competency of the deep 
circulation was intact.  There was no stasis dermatitis 
noted.  The veteran was noted to have decreased sensation to 
vibration in both lower extremities.  Reflexes were 
hyporeflexic at the ankles, the rest were 2+.  The veteran 
was unable to tandem gait; however, he was able to stand on 
heels.  He had no limitation in standing.  Ankle dorsiflexion 
was 20 degrees.  Plantar flexion was 45 degrees.  Range of 
motion was not affected by pain, fatigue, weakness, or lack 
of endurance.  

Examination of the feet revealed normal color.  No edema was 
noted.  There was a slight decrease in sensation to 
temperature of both feet.  There was no atrophy noted.  The 
texture of skin was normal.  There were no ulcerations, 
abnormal hair growth, signs of fungus, missing nails, 
inflammation, or loss of digit noted.  Scars were absent.  
There was no shiny skin noted.  There were no signs of 
Raynaud's phenomenon noted.  The brachial, radial and femoral 
pulses were 2+. 

After reviewing current x-ray results, the examiner noted a 
diagnosis of frostbite both feet with degenerative arthritis 
of the right foot and a left foot plantar spur.  He further 
noted that on examination of the residuals of frostbite, the 
veteran had decreased sensation to vibration and position 
sense in both feet.  He was unable to perform tandem gait; 
however, he was able to ambulate without the use of an 
assistive device.  Otherwise, his examination was 
unremarkable.

Analysis

Entitlement to an Evaluation in Excess of 10 Percent for 
Bilateral Frozen Feet Before January 12, 1998

Under the old diagnostic criteria, the evidence would have to 
show persistent moderate swelling, tenderness, redness, etc. 
for the veteran to be entitled to a 30 percent rating.  The 
veteran has reported no more than periodic numbness, 
tingling, and swelling of both feet.  The veteran was noted 
to have no hair growth on his feet.  His left foot bone spur 
has not been related to the previous cold injury.  He has 
also been found to have normal dorsalis pedis and posterior 
tibial pulses, bilaterally.  There have also been no findings 
of ulceration, inflammation, tissue loss, sores or current 
abnormalities of the skin on the toes or the feet.  
Accordingly, as the preponderance of the evidence shows that 
there is no persistent moderate symptomatology, the veteran 
does not meet the criteria for a higher initial rating under 
the old diagnostic criteria.  

Additionally, the evidence clearly does not show that the 
veteran has had loss of toes, or parts, as would be required 
for a 50 percent rating under the old criteria.

Entitlement to an Evaluation in Excess of 30 Percent for 
Residuals of Cold Injuries to the Left and Right Lower 
Extremities

It is noteworthy that under the revised criteria, separate 
evaluations are now assigned for each affected part; prior to 
January 1998, such had not been the case, as noted above.  
Thus, the regulatory change is more favorable to the veteran.

As indicated above, the appellant's residuals of cold injury 
of both feet was changed to residuals of cold injury to the 
right lower extremity and residuals of cold injury to the 
left lower extremity, each rated 10 percent disabling 
pursuant to Diagnostic Code 7122, effective from January 12, 
1998.  The Board notes that the manifestations of disability 
of the right and left lower extremities are essentially the 
same and as such, will be discussed jointly.  Additionally, 
30 percent rating is the maximum rating available for each 
lower extremity pursuant to Diagnostic Code 7122.

The veteran has been found to have pain and numbness 
attributable to his frostbite in both his feet.  He has also 
been found to have at least two of the other criteria noted 
for a 30 percent disability rating under DC 7122.  These 
include nail abnormalities, i.e. ingrown nails requiring 
podiatric treatment, color changes - his wife noted his feet 
were white, locally impaired sensation - noted by VA 
examination, and osteoarthritis of the right foot.

The preponderance of the evidence is against entitlement to 
compensation beyond 30 percent for either lower extremity.  
The veteran has not been found to have squamous cell 
carcinoma in either the right or left lower extremity.  
Peripheral neuropathy attributable to residuals of a cold 
injury has also not been reported.  The veteran has also not 
been found to have muscle atrophy or Raynaud's phenomenon in 
either the right or left lower extremity attributable to cold 
injury residuals.  The symptomatology described by the 
veteran and objective medical findings demonstrate that no 
more than a 30 percent disability evaluation is warranted for 
residuals of cold injuries to the left and right lower 
extremities.

The Board has considered other potentially applicable 
Diagnostic Codes.  The symptomatology identified within the 
record, as discussed above, is not found to be applicable to 
any of the other Diagnostic Codes for the evaluation of 
diseases of the arteries and veins.

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321 
(2001) with respect to the assignment of an extraschedular 
evaluation.  In this regard, the Board notes that in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id. Upon consideration of the record, the Board 
concludes that the schedular provisions have not been shown 
to be inadequate in this case and the appellant's residuals 
of cold injuries to the right and left lower extremities have 
not been shown to be productive of an extraordinary 
symptomatology such to render the regular schedular criteria 
inapplicable.

As noted above, the medical evidence reflects that the 
appellant's disability is manifested by periodic pain, 
swelling, numbness, and tingling. However, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria. There 
is no indication that he had lost time from employment due to 
his disability beyond what might be expected of someone with 
30 percent ratings for each lower extremity.  Additionally, 
it is not shown by the evidence that the appellant has 
required hospitalization for his cold injuries, or that there 
has been any significant or regular outpatient treatment for 
this disability.

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's residuals of cold injury of the 
left and right lower extremities and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


PTSD

Law and Regulation

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. at 58 (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In Meeks v West, 12 Vet. App. 
352 (1999), the Court reaffirmed the staged ratings principle 
of Fenderson and specifically found that 38 U.S.C.A. § 5110 
and its implementing regulations did not require that the 
final rating be effective the date of the claim.  Rather, the 
law must be taken at its plain meaning and the plain meaning 
of the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Schedule provides for the following evaluations for PTSD:  

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a work-like setting ); inability to 
establish and maintain effective relationships; 
and 

100 percent for total occupational and social 
impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective Nov. 7, 1996).

A GAF (Global Assessment of Functioning) of 61-70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition).  

Factual Background

The veteran submitted private medical records in support of 
his claim.  Records from 1995 through 1997 reflected 
treatment for depression and problems with his memory. 

The veteran first sought treatment with VA in May and June 
1997.  Other than occasional irritability, the veteran denied 
problems with his moods.  He was noted to be cooperative, 
pleasant, and calm.  He was confused readily, but there was 
no sign of psychosis.  The diagnoses were depression and 
anxiety reaction.

The veteran underwent a VA examination in July 1997.  The 
veteran stated that there had never been a period in his life 
when he did not have nightmares about combat.  There had been 
periods of decreased frequency, particularly when employed as 
an engineer, but he was concerned because, since stopping 
work four years earlier, the frequency of nightmares had 
increased.  He was having nightmares almost nightly.  His 
wife woke him up because he was yelling or tossing violently 
in his sleep.  During his career, he had been successful and 
had traveled all over the world, the only problem because he 
did not want to return to France or Germany.  He was able to 
overcome those fears, and had worked in those countries when 
required.

He had never had close friends.  He stated that he never 
learned to trust people.  He denied having an exaggerated 
startle response.  He denied flashbacks to World War II 
events, except in dreams.  He did have a great deal of 
trouble tolerating talking about the war, and stated that 
after seeing the movie "Schindler's List" he could not 
remember the content or the date he had seen it.  He avoided 
discussions and TV programs about the Holocaust, and most 
recently refused to attend a military reunion because of 
fears of reliving the events of the war.  

He stated he had trouble with irritability and went into a 
rage about little things.  He denied any violent outbursts, 
but stated that his wife just left the room when they started 
to argue.  The symptoms had exacerbated since he had had 
financial problems.

The examiner noted the veteran fit the criteria for PTSD.  It 
was difficult to assess the impact of the veteran's symptoms 
on his occupational functioning because the veteran was 
retired.  He felt that his fears about exposure to 
conversations about the war interfered with his social 
functioning because most of the men in his age group are 
World War II veterans and want to reminisce about their war 
days.  He avoided veteran's activities because of this.  He 
was currently living in a retirement community but had been 
unable to make friends because of the fears.  The diagnosis 
was PTSD, chronic, with a GAF of 61-70. 

The veteran's wife submitted a statement in July 1997.  She 
stated that the veteran's symptoms had begun after seeing 
"Schindler's List."  Before the movie, he had been a 
loving, orderly, kind and successful businessman.  After the 
move, he had turned into a raving maniac.  He had nightmares 
about the war, shouting, screaming, and fighting the war all 
over again.  He shouted orders and tried to fight his wife.  
He was constantly verbally and emotionally abusing her.  She 
was afraid of him and his fits of rage.  She was afraid he 
might physically hurt her.  He called her all kinds of 
terrible names and told her to get out and find someone else.  
She was loyal however, and knew he had changed.  

He had become increasingly isolated from the world and his 
family.  He did not want to go anywhere, see anyone, or do 
anything.  He just watched television.  He had no friends 
anymore and did not have any hobbies.  He had dropped 
everything and was just a raging bull or retreated somewhere 
in his mind.

She stated that living with him had become a living hell.  
She could not sleep at night because her nerves were shot.  
He forgot things.  She reported that he had run up credit 
card bills and their finances were troubled.  Some of their 
utilities had been turned off.  She attributed it to his 
confusion about so many things at different times.  

She noted that they had had a complete set of World War II 
videos that had disappeared one day while he was home alone.  
She noted that after seeing "Schindler's List," the veteran 
had forgotten where he lived and many other places in their 
town.

He did not want to go to Jewish events, Temple, or be around 
his people.  He would not get out of the car to go to a 
special event for their son.  She noted that she was with him 
almost constantly because she was afraid of what he would do.  
The veteran also refused to go to the 50th reunion of his 
Army group.

The veteran was also evaluated by the mental health clinic in 
July 1997.  The veteran reported that his mood had been in 
the doldrums.  He was having difficulty in his relationship 
with his wife.  He had been, according to his wife, 
increasingly verbally abusive to her.  He went into intense 
rages.  He had anxiety attacks and increased avoidant 
behavior.  He had nightmares three times per week.  The onset 
of the mood changes was about three years earlier when he had 
seen "Schindler's List."  He had seen it three times, after 
the first two he had not recalled seeing it.  His wife noted 
that he had appeared disoriented after the first viewing.  
The diagnosis was anxiety disorder, NOS, rule out PTSD.

The veteran was seen several times by the mental health 
clinic in the ensuing months.  He was noted to be seeing a 
counselor at the VA Vet Center.  Clinic notes dated in 
October 1997 reveal a diagnosis of PTSD with a GAF score of 
50 to 65.  

A January 1998 letter was received from the veteran's 
adjustment counselor at the VA Vet Center.  The veteran had 
been involved in counseling since May 1997.  The veteran was 
said to have demonstrated recurrent intrusive thoughts and 
distressing images surrounding his service in Germany.  His 
nightmares were chronic.  The veteran had attempted to avoid 
feelings and thoughts of his military experience for 52 years 
before seeking help.  He had avoided contacting survivors of 
his unit, watching World War II movies.  His emotional 
numbness, hypervigilence, and anger had been continual 
problems at home.  He had had two marriages.  The veteran's 
ability to work, relate, and live a normal life were severely 
inhibited due to PTSD. 

A February 1998 letter from Dr. D.G. noted that the veteran 
had been his patient since August 1997.  His medical problems 
were recounted.  The doctor felt that none of the veteran's 
medical problems contributed to his PTSD symptomatology.

The veteran was seen by VA in June 1998 in connection with 
complaints of cognitive decline.  He was noted to have a 
decline in memory and he could no longer balance his 
checkbook.  He was noted to have sudden infrequent episodes 
of severe memory lapses to the point he did not know who his 
wife was.  According to the veteran's wife, these episodes 
had been labeled as dissociative events.  The veteran was 
noted to carry a diagnosis of R/O (rule out) PTSD.  It was 
noted that after he saw "Schindler's List," his nightmares 
and visual hallucinations had recurred.  Also right after 
seeing that film the veteran had his first episode where he 
could not recognize his wife.

In conjunction with the veteran's cognitive difficulties, he 
was seen in a neuropsychological evaluation in August 1998.  
The veteran was noted to have experienced a general decline 
in his memory and verbal ability spanning the previous 12 
years.  The veteran's employment history was noted.  The 
veteran was noted to no longer socialize due to his 
difficulty with memory, he stated that he "loses words" and 
no longer could "say what you want."  He no longer drove 
due to difficulties with location.  His wife reported 
episodes she termed dissociative events.

The veteran's social history was noted.  He had been divorced 
once, but had been married to his second wife for 22 years.  
He had two daughters with whom he was distant.  He was 
described by his wife as a workaholic.  He had received a 
degree in aviation engineering.  Since his retirement at age 
65, he had written a book related to the Bible.  He recently 
had been spending his days in his workshop fixing things.  
Due to his leg pain, he did not exercise as much as he 
desired.

The veteran was neatly attired and well groomed.  His gait 
was normal.  His posture was good.  He denied suicidal or 
homicidal ideation.  His affect was somewhat restricted; but 
his reported mood was "fine."  His thought processes were 
linear and logical.  Thought content was appropriate by mild 
to moderately empty in detail.  Speech was fluent.  He was 
polite and pleasant throughout testing, displaying intact 
social presence.  He performed with persistence and required 
few breaks during the five-hour battery.  Sleep was stated to 
be "ok."  He reported hypnagogic and hypnopompic auditory 
hallucinations but denied any other auditory or visual 
hallucinations.  He denied suicidal ideation.

Upon extensive psychological testing and review of the 
results, the findings were noted to fit the criteria for a 
diagnosis of dementia, NOS.  The results did not appear 
sufficiently consistent with the typical sequelae of 
Alzheimer's type dementia to warrant such a diagnosis at that 
point. 

In September 1998, the veteran was seen by a VA 
neurobehavioral physician.  Notes indicate that the veteran 
had a history of progressive cognitive decline.  He had 
recently undergone neuropsychiatric testing.  The veteran had 
not had recurrences of "acute confusional states."  The 
veteran felt frustrated because he was unable to communicate 
and comprehend information.  He stated that he was depressed 
at times, but mostly frustrated.  The veteran was noted to 
have progressive cognitive decline in several domains 
including memory, executive, skills, anomia, amotiviation 
sufficient to meet criteria for dementia. 

January 1999 mental health clinic progress notes record the 
veteran was experiencing a dip in his mood over the previous 
month.  He had decreased sleep, was pacing, and had 
frustration.  His wife noted increased withdrawal.  He had 
felt like shooting himself, but had no intent.  

August 1999 psych progress notes record the veteran's wife 
noted that the veteran was very argumentative about 
everything and very critical of her cooking, driving, etc.  
The veteran felt she bossed him around.  The veteran was also 
frustrated and angry about his mental limitations.  Overall, 
the veteran said of his mood, "I feel pretty good."  The 
diagnosis was anxiety disorder, NOS with history of PTSD.

September 1999 neurology clinic notes record the veteran's 
diagnosis with probable cortical dementia (Alzheimer's type).  
Cortical atrophy was noted on MRI.  Some deep white matter 
lesions were noted; however, cortical atrophy was much more 
significant in degree.

November 1999 psych progress notes record that the veteran's 
wife said they were getting along much better since the last 
session until one day earlier.  He had gotten upset over his 
attempt to repair his hearing aids and her attempt to 
dissuade him from trying to fix them.  The veteran felt irked 
and his wife was frustrated with his irritability and 
apparent occasional suspiciousness.  The diagnoses were 
probable cortical dementia (Alzheimer's type) per Neuro 
clinic and residual PTSD.

February 2000 psych progress notes record that the veteran 
was better according to his wife.  His sleep had been good.  
He slept from 9 p.m. to 9 a.m.  He was no longer in 
counseling.  He was cooperative with some humor.  He smiled.  
He was logical and coherent but rather passive.  His 
cognition was grossly intact.  The diagnoses were probable 
cortical dementia and history of PTSD, improved.

March 2000 neurology clinic treatment notes record that the 
veteran had Alzheimer's dementia last seen in September 1999.  
The veteran's wife noted that the veteran's cognitive 
function had for the most part been stable and even somewhat 
improved.  The veteran was somewhat less agitated and 
confused.  He was awake and alert but oriented only to his 
name.  His speech was fluent except for episodes of anomia.  
His mood was euthymic, his affect appropriate.  The diagnosis 
was stable Alzheimer's disease.

June 2000 psychiatric treatment notes record that the 
veteran's wife said he was "much better in a lot of areas."  
The veteran said that he had learned to be cooperative and 
more compliant with his wife's suggestions.  His wife said 
that he occasionally got snappy with her, but she handled it 
well.  He was not receiving any counseling.  The veteran was 
noted to smile; he was cooperative, logical, coherent, and 
without psychosis.  The diagnosis was PTSD.  

The veteran underwent a special psychiatric evaluation for 
the VA in August 2000.  The examiner noted his review of the 
veteran's medical records.  The psychiatrist noted the 
veteran's diagnoses of vascular dementia and PTSD.  The 
veteran was noted to be a very vague historian and could not 
remember many basic facts.  His wife provided background 
information, some of which was incomplete.  The veteran could 
not remember the details of his Army service; he believed it 
was between 1941 and 1942.  He did not recall his rank but 
thought that maybe he was a private.  He knew he served in 
Germany in the infantry, but did not know for how long.  He 
stated he was wounded in the right foot, spent two weeks in 
the hospital, and received a Purple Heart.  The veteran was 
unable to clearly describe his stressors due to confusion.  
He did express in general terms that he was in battle 
situations and saw many dead and wounded.  In addition, he 
reported almost dying from frostbite.

The veteran himself could not describe the symptomatology he 
began experiencing after watching "Schindler's List."  His 
wife described him as having nightmares about the war on a 
daily basis, becoming agitated and confused, experiencing 
anxiety attacks in the context of intrusive memories on a 
daily basis, such as diaphoresis, tachycardia, shortness of 
breath.  He expressed thoughts of wanting to be dead.  He 
expressed depression on a nearly daily basis as well as 
social isolation.  He was irritable and was easily provoked 
to strike out at others.  He appeared to be fearful, easily 
startled, and hypervigilent.  He had difficulty sleeping more 
than four hours per night.  His appetite was normal.  He 
expressed feelings of worthlessness and hopelessness.  He did 
not express anhedonia or crying spells.  He talked to his 
wife about people in concentration camps and dead bodies in 
ovens and experiences flashbacks including visual 
hallucinations of Jews in ovens.  His temper discontrol had 
led to difficulties in social relationships especially within 
his family.

The veteran was noted to have been having significant memory 
and concentration problems since the age of 65.  He lost 
track of his thoughts.  He forgot conversations.  He forgot 
words that he wanted to put into a sentence.  Many facts 
about his past were unreachable to him and occasionally he 
used incomplete sentences.  The problems had been worsening 
over the previous nine years, and he had been diagnosed with 
dementia in 1998.  At the time of the examination, he was 
getting easily confused and lost if he left the house by 
himself.  He had difficulty following a day's agenda.  He 
lost track of even simple instructions. 

The examiner noted that the veteran reported delusions of 
paranoia and hallucinations in the context of flashbacks, per 
history of present illness.  He was reported to be irritable 
and occasionally physically violent.  He reported passive 
suicidal thoughts without plan.  He required assistance with 
the activities of daily living.  He was disoriented as to 
place and time.  He experienced short and long term memory 
loss.  There was no obsessive or ritualistic behavior that 
interfered with routine activities.  He had episodes of being 
unable to complete sentences.  He experienced panic attacks 
in the context of intrusive memories.  He experienced 
depression and anxiety in the context of intrusive memories.  
He was reported to be irritable and physically violent.  He 
also had difficulty sleeping which contributed to poor energy 
the following day on a chronic basis.

The examiner diagnosed both PTSD and dementia.  He assigned a 
GAF score of 50 due to the veteran's PTSD and a score of 45 
for the veteran's dementia.  The examiner assessed the 
veteran's overall status.  Since the veteran demonstrated 
multiple symptoms consistent with PTSD including intrusive 
memories, flashbacks, nightmares, emotional discontrol, 
anxiety attacks, social isolation, irritability, and poor 
memory and concentration, he was diagnosed with PTSD.  The 
veteran's diagnosis was complicated by the current dementia 
that was of unclear etiology, possibly related to vascular 
causes.  The veteran's dementia was more impairing to him 
than his PTSD.  The dementia contributed to the veteran's 
memory and concentration loss, confusion, paranoia, and 
irritability.  With respect to those factors the examiner 
estimated that the veteran's dementia was responsible for at 
least 50 percent of the difficulties.  The veteran remained 
unemployed largely due to the dementia.  His symptoms had not 
improved nor have they been in remission over the previous 
twelve months.  Given all the factors, the examiner diagnosed 
the veteran with a GAF of 45 with respect to dementia, 
indicating severe impairments in the listed areas, and a GAF 
of 50 with respect to PTSD, also indicating severe 
impairments in the above listed areas, but to a smaller 
degree than dementia.

The veteran was admitted to nursing home care in October 2000 
because of his Alzheimer's disease.  The veteran's spouse was 
also noted to have died in October 2000.  He was subsequently 
awarded nonservice connected pension benefits.

Analysis

The primary difficulty in evaluating the disability produced 
by the veteran's service-connected PTSD is differentiating it 
from the disability produced by the non-service-connected 
dementia.  The Board notes that the veteran's memory and 
cognitive problems seem to be recognized by the treating and 
evaluating mental health providers as based in the veteran's 
dementia.  The Board will therefore concentrate upon the 
symptoms of anxiety and mood that appeared prior to the 
symptomatology associated with the veteran's dementia.  It 
was these symptoms that led to the diagnosis of PTSD in July 
1997.  The medical evidence indicates that these symptoms 
were slowly eclipsed by the veteran's dementia and finally, 
the VA examiner in August 2000 found the dementia to be 
slightly more productive of disability than the PTSD.

The Board finds that the veteran's PTSD symptomatology 
clearly meets the criteria for a 30 percent evaluation under 
the Schedule.  However, the Board finds that the veteran's 
PTSD symptomatology is also closely analogous to the criteria 
for a 50 percent evaluation under the schedule, thus 
entitling him to an increased rating.  The veteran has 
exhibited depressed mood, panic attacks, anxiety, and chronic 
sleep impairment.  The veteran had been married to his late 
wife for over 20 years, but has failed to maintain good 
relationships with his daughters.  He has difficulty 
establishing friendships and generally avoids interaction 
with his peers.  The veteran's thought patterns and speech 
were found to be normal in the early treatment records.  In 
the earlier treatment records, the veteran was assigned a GAF 
score of 61-70 indicating mild symptoms.  

In considering whether the veteran's symptomatology meets the 
criteria for a 50 percent evaluation, just three to four 
months after the GAF score of 61-70 was noted, a GAF of 50 to 
65 was assigned indicating more serious impairment.  The VA 
Vet Center counselor found the veteran to have had recurrent 
intrusive thoughts, chronic nightmares, avoidant behavior, 
emotional numbness, hypervigilence, and anger.  His ability 
to work, relate and live were said to be severely inhibited 
due to PTSD.

The treatment notes from 1998 and 1999 indicate the gradual 
onset of the veteran's dementia symptoms, however, the Board 
notes that the veteran continued to have substantial problems 
with anger management.  He continued to exhibit 
symptomatology consistent with PTSD.  Diagnoses of PTSD or an 
anxiety disorder continued to be assigned.

The most complete analysis of the veteran's mental status is 
the August 2000 VA examination.  At that point in time, the 
veteran's dementia had grown to be the predominant problem 
yet the examiner still found a GAF score of 50 for PTSD was 
appropriate, indicating severe impairments based on intrusive 
memories, flashbacks, nightmares, emotional discontrol, 
anxiety attacks, social isolation, irritability, and poor 
memory and concentration.  These findings are consistent with 
social impairment based on disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
social relationships.  The criterion based upon occupational 
impairment are difficult if not impossible to assess based 
upon the VA examiner's finding that the dementia was the 
major occupational impairment and given the veteran's 
retirement.

The veteran indicates that he has had suicidal ideation, 
which is a criterion for a 70 percent evaluation.  The 
treatment records and examination show some thoughts of 
suicide, but no plans.  Recent treatment records show no 
suicidal or homicidal ideation.  Suicidal ideation is only 
one of the criteria for a 70 percent evaluation.  The 
veteran's condition is not manifested by the type of 
deficiencies enumerated in the criteria for a 70 percent 
evaluation.  As noted above, the veteran reported a 
longstanding relationship with his spouse prior to her death.  
The record shows no abnormalities of speech, no inability to 
function independently, no disorientation, and no neglect of 
personal appearance produced by the veteran's PTSD.  The 
Board finds that the evidence preponderates against an 
evaluation in excess of 50 percent for the veteran's service-
connected PTSD.  

In sum, the Board finds that the relevant evidence shows that 
the veteran's PTSD is manifested by depressed mood, anxiety, 
panic attacks, chronic sleep impairment with nightmares, 
which is consistent with occupational and social impairment 
with reduced reliability and productivity.  Accordingly, the 
assignment of a higher rating of 50 percent, but not more 
than 50 percent at any time during the period of time in 
question, is warranted.  Fenderson, supra.  In making this 
latter determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision.

Extraschedular Rating

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  The Board 
notes that the veteran has been unemployed for several years, 
but the veteran testified that the unemployment was 
precipitated by a reduction in force at his employer rather 
than the result of PTSD symptomatology.  The veteran's 
continued unemployment was noted by the August 2000 VA 
examiner to be more the product of his dementia than his 
PTSD.  Although currently a resident in a nursing home, there 
is no evidence that the hospitalization is the result of the 
veteran's PTSD rather than his more disabling dementia.  In 
the absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)



ORDER

The claim of service connection for a gunshot wound to the 
right leg is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of frozen feet, prior to January 12, 1998, is 
denied.

An evaluation of 30 percent for residuals of a cold injury to 
the left lower extremity, effective January 12, 1998, is 
granted, subject to the regulations governing the payment of 
monetary awards.

An evaluation of 30 percent for residuals of a cold injury to 
the right lower extremity, effective January 12, 1998, is 
granted, subject to the regulations governing the payment of 
monetary awards.

An evaluation of 50 percent for PTSD is granted, subject to 
the regulations governing the payment of monetary awards.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

